PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/360,403
Filing Date: 21 Mar 2019
Appellant(s): PARKHURST, Charles



__________________
Ray A. King, Reg. No. 63,415
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/14/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/17/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHIU, US 2008/0024217 Al, (“Chiu”);
Claims 2, 3, and 4,  is/are rejected under 35 U.S.C. 103 as being unpatentable over CHIU, US 2008/0024217 Al, (“Chiu”) in view of Jones, US 2006/0220741 Al, (“Jones”); and 
Claims 5 and 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over CHIU, US 2008/0024217 Al, (“Chiu”) in view of Kosberg et al., US 2015/0107367 Al, (“Kosberg”).
(2) Response to Argument
Regarding independent claim 1, Appellant first argues that
claim 1 was improperly rejected under 35 U.S.C 103 … Examiner references MPEP 2143.1, but provides no support for why a person of ordinary skill in the art would have been motivated to apply the known technique to the problem being solved. 	
(Appellant’s Appeal Brief dated 9/14/2020 “Appeal Brief”) at p. 6 Emphasis added.
	Examiner respectfully disagrees. As discussed in the previous action, Examiner set out articulated reasoning along with rational underpinning in support of the obviousness rejection of claim 1. In particular, and as Appellant correctly notes, Examiner cited to the exemplary rational provided at MPEP § 2143.I.D, which provides the following guidance:
Applying a Known Technique to a Known Device (Method, or Product) Ready for Improvement To Yield Predictable Results To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:

 (2) a finding that the prior art contained a known technique that is applicable to the base device (method, or product);  
(3) a finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and  
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.  
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art. 

Examiner then provided the following rationale:
Chiu does not expressly teach amplify the input signal based on the bias current to generate an output signal that has a higher slew rate for a falling signal than for a rising signal. Emphasis added. Nevertheless, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results. (See MPEP § 2143.I.D)
 of the high-side and low-side current adjusting circuit. ([0042], [0043]) In other words, the high side and low side circuits may be configured differently.
Claim 1 asymmetrically shapes an output signal through the use of a bias current applied to an amplifier, which in view of references directed to selectively shaping output signals (e.g. Boomer, 5,218,239; Gao, US 2005/0151573 Al; and Miao et al., US 2014/0361813 Al) a person having ordinary skill in the art would see as an improvement to Chiu’s base device which produces symmetric signals.
Next, Chiu teaches the known technique of biasing “a conventional rail-to-rail operational amplifier 10.” ([0004], See also Fig. 1, element 10) through the use of constant high side and low side bias currents to control the conventional operational amplifier. ([0004] - [0005], See also Fig. 1, elements ICH and ICL) 
Last, a person having ordinary skill in the art would recognize that by applying the known technique of static biasing to Chiu’s adaptively biased system, the predictable result of producing an asymmetric output signal would be achieved (e.g. A waveform comprising Fig. 5, element 52 and element 53), thus “amplify[ing an] input signal based on the bias current to generate an output signal that has a higher slew rate for a falling signal than for a rising signal.” (Appellant’s Claim 1) Emphasis added.
 

Next, Appellant argues that 
The Examiner states that varying high side and low side resistors to shape a signal is a known technique (page 3 of the Final Office Action dated 4/l 7 /2020). However, the claimed element is more than merely varying resistor values to shape a signal. The Examiner's statement fails to consider the claimed invention as a whole.
	Appeal Brief at p. 6

Relying on Cardiac Pacemakers, Inc. v. St. Jude Medical, Inc., 381 F.3d 1371 (Fed. Cir. 2004), Appellant states that a person having ordinary skill in the art (“PHOSITA”) may have recognized “the problem with known conventional amplifier compensation schemes that the tradeoffs required to guarantee adequate phase margin over a wide range of loads led to timing issues.” and “may have known that changing resistance values in a circuit can manipulate the rise times and fall times ….” but that “those two facts in isolation do not provide evidence that the person having ordinary skill in the art would have found it obvious to apply the claimed solution to solve the transmission circuit reliability and stability problem.” Appeal Brief at p. 7. Emphasis added.  
 Appellant concludes the argument by asserting that “A conclusion of obviousness should not be derived from the applicant's specification. It is improper, in determining whether a person of ordinary skill would have been led to this solution, to use ‘that which the inventor taught against its teacher.’” Id.
Examiner respectfully disagrees. First, in response to Appellant’s argument that that the PHOSITA would not have found it obvious to apply the claimed solution to solve the transmission circuit reliability and stability problem, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the If the prior art structure is capable of performing the intended use, then it meets the claim.
Here, claim 1 recites “amplify the input signal based on the bias current to generate an output signal that has a higher slew rate for a falling signal than for a rising signal.” Emphasis added. As discussed in the rejection of claim 1 in the Previous Action, Chiu teaches
 “a rail-to-rail operational amplifier with an enhanced slew rate,” (Chiu [0011]), by using an adaptive high side bias current circuit and an adaptive low side bias current circuit (Chiu [0025] See also Fig. 2). The adaptive bias currents are used to symmetrically shape an output signal by increasing slew rate for the output signal based on the falling edges and the rising edges of the input signal. (Chiu [0039] – [0040], See also Fig. 5).
 Previous action at p. 4. Emphasis added.
However, Chiu goes on to teach 
an embodiment whereby ‘appropriate selection’ of the high side and low side setting resistors ‘may effectively manipulate the operational condition’ of the high-side and low-side current adjusting circuit. (Chiu [0042], [0043]) In other words, the high side and low side circuits may be configured differently.
Previous action at p. 4. Emphasis added.
As such, Chiu’s circuit is capable of producing an output signal with configurable slew rates on the rising and falling edges based on the selection of the high side and low side resistors. One such configuration might produce a symmetrical signal, another configuration might produce an asymmetrical one (i.e. higher slew rate on the rising or falling edge).
Second, in response to Appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The exemplar rational set out in MPEP § 2143.I.D requires, as a first step, the Examiner to articulate “a finding that the prior art contained a ‘base’ device (method, or product) upon which the claimed invention can be seen as an ‘improvement;’”. Emphasis added. 
In the Previous Action, Examiner found that
Chiu teaches a base device upon which claim 1 can be seen as an improvement. In particular, Chiu teaches “a rail-to-rail operational amplifier with an enhanced slew rate,” (Chiu [0011]), by using an adaptive high side bias current circuit and an adaptive low side bias current circuit ([0025] See also Fig. 2). The adaptive bias currents are used to symmetrically shape an output signal by increasing slew rate for the output signal based on the falling edges and the rising edges of the input signal. ([0039] – [0040], See also Fig. 5). Chiu goes on to teach an embodiment whereby “appropriate selection” of the high side and low side setting resistors “may effectively manipulate the operational condition” of the high-side and low-side current adjusting circuit. ([0042], [0043]) In other words, the high side and low side circuits may be configured differently.
Claim 1 asymmetrically shapes an output signal through the use of a bias current applied to an amplifier, which in view of references directed to selectively shaping output signals (e.g. Boomer, 5,218,239; Gao, US 2005/0151573 Al; and Miao et al., US 2014/0361813 Al) a person having ordinary skill in the art would see as an improvement to Chiu’s base device which produces symmetric signals. 
Previous Action at p4.
In other words, informed by Appellant’s claim 1 and the prior art available to the PHOSITA at the time the claimed invention was filed, Examiner articulated a finding that circuits which produce asymmetric signals would be seen as an improvement to the base reference (Chiu) which teaches an 
Regarding dependent claim 2, Appellant chiefly argues that 
[C]laim 2 was improperly rejected under 35 U.S.C 103 because not all the limitations of claim 2 are disclosed in the prior art … Jones does not teach a second transistor in the configuration of claim 2. In Jones, transistor 23 is analogous to the second transistor of claim 2 because the gate of transistor 23 is coupled to a second differential input 22 of the input signal. The drain of transistor 23 is coupled to ground. However, the source of transistor 23 is not coupled to a resistor as required by claim 2. Rather, the source of transistor 23 is coupled to the source of another transistor.
Appeal Brief at p. 8, Emphasis added.
Appellant thus appears to argue that element 23 should have been mapped in element 22’s place because element 23 has its gate connected to the input Vin- at node 22, whereas element 22 allegedly does not connect its gate to Vin- at node 22. Appellant then argues against such a mapping based on an analysis of how Jones’ element 23 is configured in Jones’ Fig. 3.  
With respect to Appellant’s analysis of how Jones’ element 23 is configured in Jones’ Fig. 3, Examiner agrees. Nevertheless, Examiner respectfully disagrees that element 23 is the appropriate element to map to Appellant’s second transistor as recited in claim 2.
Jones’ Fig. 3, elements 21 and 50 were mapped to the second transistor and resistor – respectively – of claim 2. (See The Previous Action at p. 4). Jones’ element 21 has its gate configured to likewise connect to Vin- at node 22, its drain to ground via element 19, and its source to resistor 50. (See Fig. 3, elements 21, 50, 22, and 19. See also the descriptions of Fig. 3 at [0025] “Vin- is applied to the gate of input transistor 21 and also to the gate of a P-channel level shift transistor 23.” and [0029]). 
Accordingly, Jones teaches claim 2’s recited: a second transistor that comprises a second gate, a second source, and a second drain, the second gate coupled to a second differential input of the input signal, the second drain connected to ground, and the second source connected to a second resistor.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Brian J Corcoran/Examiner, Art Unit 2187                                                                                                                                                                                                        
Conferees:
/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187                                                                                                                                                                                                        
/DANIEL KINSAUL/
Quality Assurance Specialist, TC 2100


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.